DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 74 in fig. 1B, 1182A, 1102A, 1102B, 1101 in fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference number 1201 in fig. 12A and 12B and 1300 in fig. 13 should not be underlined since they are not inside of a structure, and there are lines in fig. 12B that are hard to see including 1211A, 1211B, 1216B, 1215A and 1215B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 4, line 20, “affect” is suggested to be changed to --effect-- for grammatical correctness.  
On page 13, line 1 “Side panel 96 is a shown” should be changed to --Side panel 96 is shown-- for grammatical correctness.
On page 23, line 10 “second exemplary embodiment” should be changed to --third exemplary embodiment” for consistency. 
On page 28, line 6, reference number 879B should be changed to 891B for consistency.
Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claims 1 and 12 recite “MDI” in line 3 suggested to be changed to --MDI (metered dose inhaler)--. The remaining MDI recitations may remain abbreviated. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 and claim 12, line 9 recites “an MDI” suggested to be changed to --the MDI-- and claim 1, line 18 and claim 12, line 18 recites, “a connected MDI” 
Claims 5 and 16 recite “the mouth opening side,” which lacks proper antecedent basis.
Claims 7 and 18 recite “the inner housing,” which lacks proper antecedent basis.
Claim 20 recites “the exterior” in line 15, which lacks proper antecedent basis.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sladek (2002/0129814).
Regarding claim 1, in fig. 1 and 3 Sladek discloses a medication inhalation apparatus, comprising: an outer housing (formed at least by 2B and 30 and 53B), collapsible into a substantially flat configuration and expandable to bound a first volume 
Regarding claim 2, Sladek discloses that the outer housing and the inner flap are constructed from a single piece of stock [0057].
Regarding claim 3, Sladek discloses that the inner flap is connected to the outer housing at a fold 41.
Regarding claim 4, Sladek discloses the single piece is sheet stock [0057], and wherein the outer housing and the inner flap are formed by folding the sheet [0064].
Regarding claim 5, Sladek discloses that the outer housing is connected to the inner flap adjacent (near) the mouth opening side of the sheet stock (Fig. 1 and Fig. 3).

Regarding claim 7, Sladek discloses that the outer housing and the inner housing are at least partially constructed from antistatic material ([0052] paperboard).
Regarding claim 8, Sladek discloses that the inner flap 53 comprises a plurality of panels (49, 56, 52, 54) having a plurality of tension relief lines (41, 54A, 56A, 49A).
Regarding claim 10, Sladek discloses that the inner flap comprises an adhesive panel 49 adjacent to a top panel (2B “top panel” as shown in fig. 1) of the outer housing, and wherein the adhesive panel is adhesively attached to the top panel of the outer housing (via 27, Fig. 3 [0064]).
Regarding claim 11, Sladek discloses that the adhesive panel extends substantially across a width of the inner flap (Fig. 1).
Regarding claim 12, in fig. 7-11 Sladek discloses a medication inhalation apparatus, comprising: an outer housing (formed at least by 2B, 2C and 30B), collapsible into a substantially flat configuration and expandable to bound a first volume 90 adapted to receive a plume of medication particles ejected by an MDI inhaler [0020]; an inner flap 53 located within the outer housing (Fig. 10-11) and expandable to bound a second volume (Fig. 11) within the outer housing, wherein an edge panel 59 of the inner flap is affixed to a portion of the outer housing (at 67) to secure the second volume (via tab 66), a first opening 4 formed through a wall of the outer housing at a first location, in fluid communication with the first volume (Fig. 11), and adapted to 
Regarding claim 13, Sladek discloses that the outer housing and the inner flap are constructed from a single piece of stock [0057].
Regarding claim 14, Sladek discloses that the inner flap is connected to the outer housing at a fold 41.
Regarding claim 15, Sladek discloses the single piece is sheet stock [0057], and wherein the outer housing and the inner flap are formed by folding the sheet [0077-0081].
Regarding claim 16, Sladek discloses that the outer housing is connected to the inner flap adjacent (near) the mouth opening side of the sheet stock (Fig. 11).
Regarding claim 17, Sladek discloses that at least two corners on a bottom panel 1B of the outer housing are receded corners (at least where 47B meets 32 and 18A meets 32. These are considered receded corners since they are concave corners of the bottom panel).

Regarding claim 19, Sladek discloses that the one-way exhalation valve comprises an exhalation valve located within the inner flap (38A on 54) and a valve opening (38A on 35) located within a wall of the outer housing.
Regarding claim 20, in fig. 1 and 3 Sladek discloses a method of expanding a medication inhalation apparatus from an initially flat, collapsed state, to an expanded state comprising the steps of: providing, in the collapsed state (Fig. 1), an outer housing (formed at least by 2B and 30 and 53B), an inner flap 53 located within the outer housing (Fig. 3), wherein the outer housing and the inner flap are substantially airtight when expanded (Fig. 3, [0064]), an inhaler opening 4 formed at least partially within a sidewall of the outer housing at a first location, a mouth opening 72 positioned within a sidewall of the outer housing at a second location, a one-way inhalation valve (76 and 12) positioned within a sidewall of the inner flap, and a one-way exhalation valve (73, 68 and 75) positioned within a sidewall of the outer housing at a third location; pressing a pair of opposite sidewall panels on the outer housing [0064]; and manually expanding the outer housing and inner flap to create a first volume encompassed by the outer housing and a second volume encompassed by the inner flap and the outer housing [0064], wherein the inhaler opening is in fluid communication with the first volume (Fig. 3), wherein the mouth opening is in fluid communication with the second volume (Fig. 3), wherein the inhalation valve connects the first volume and the second volume (Fig. 3), wherein the exhalation valve connects the second volume and the exterior of the outer housing (Fig. 3), and wherein gas is flowable from the inhaler to the first volume, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sladek (2002/0129814).
Regarding claim 9, Sladek discloses that the inner flap is adhesively attached to a bottom panel of the outer housing ([0064] via 27), but is silent regarding that the inner flap is adhesively attached to a bottom panel of the outer housing along at least three adhesive lines arranged in an "H" pattern. However, it would have been an obvious matter of design choice to modify adhesive 27 with an “H” pattern of adhesive, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steelman et al. (2013/0276781) to a collapsible spacer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785